Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendments filed 01/10/2022 have been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further search and/or consideration, with respect to amendments, requiring the abutting portion “formed along an extending direction of the recessed portion at a position outside of the recessed portion” in claim 6.

Even if the amendments were entered, it is noted that Shigematsu in view of Elliott would still meet the amendments for the reasons set forth below. 

Applicant primarily argues:
“Applicant respectfully submits that there is no proper reasoning to combine the very
different features in Shigematsu with those of Elliot.
 
More specifically, it should be appreciated that the purported recessed portion in Elliott
merely results from the formation of the separation lug 37, which is not at all analogous to the abutting portion of the instant application or the abutting portion in Shigematsu. There is simply no proper reasoning to combine or otherwise associate the positioning of the resulting recessed portion in Elliott with the purported abutting portion of Shigematsu. It should further be appreciated that the purported recessed portion in Elliott is not disclosed as having any particular benefit at all with respect to an abutting portion abutted against an inner surface of the accommodating portion.”
Remarks, p. 9
 
The examiner respectfully traverses as follows:
 
As discussed on page 5 of the Office Action mailed 10/25/2021, Elliott teaches the separation lung ensures adequate spacing between individual steel plates for insulation of the individual steel plate (Abstract). In light of the motivation of Elliott, absent evidence to the 
Elliott is only used as teaching reference in order to teach a recessed portion on the bottom surface of a plate. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants further argue:
“Additionally, Applicant submits that the proposed modification of Shigematsu amounts
to extra work and greater expense for no apparent reason. See MPEP 2143(1)(A) Example 3. Since Shigematsu device already achieves the desired caulking, there would be no reason to expend additional work or greater expense to modify Shigematsu as proposed in the Office Action."
Remarks, p. 9
 
The examiner respectfully traverses as follows:
 
	Contrary to Applicant’s remarks, Elliott does provide an apparent reason (i.e., motivation) why it would have been obvious to one of ordinary skill in the art to combine the prior art, namely to provide insulation of individual laminas (i.e., protection of the individual laminas) (Elliott, Abstract), such a property would be desirable to one of ordinary skill in the art.

/MARY I OMORI/Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784